Title: From George Washington to William Livingston, 11 May 1777
From: Washington, George
To: Livingston, William



Sir
Head Quarters Morris[town] 11th May 1777

I am this day honoured with yours of the 2d instant, as I was a few days ago with that of the 30th April.
previous to the Rect of it, I had desired Mr Boudinot, to demand Mr Fells release for that of Mr Hugh Wallace, Colo. Philipse or Mr Jauncey whose paroles we have and who are all Counsellors of the State

of New York. If they refuse this, I shall call upon one of those Gentlemen to return to the place of his former confinement, and I hope, they will interest themselves in procuring Mr Fells release, rather than submit to a recall.
I have been informed by Colo. Forman that the Quakers and disaffected are doing all in their power to counteract your late Militia law, but I hope if your Officers are active and spirited that they will defeat their evil intentions and bring their Men into the Feild. I have the honor to be with great Regard Sir Yr most obt Sert.
